Name: Decision (EU, Euratom) 2019/164 of the Representatives of the Governments of the Member States of 1 February 2019 appointing two Judges and an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-02-04

 4.2.2019 EN Official Journal of the European Union L 32/7 DECISION (EU, Euratom) 2019/164 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 February 2019 appointing two Judges and an Advocate-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and five Advocates-General of the Court of Justice of the European Union expired on 6 October 2018. Appointments should therefore be made for those posts that have not yet been filled. (2) Mr Christopher VAJDA has been nominated for the post of Judge of the Court of Justice. Mr Priit PIKAMÃ E has been nominated for the post of Advocate-General of the Court of Justice. (3) As regards the term of office of the Judge nominated by the Government of the United Kingdom of Great Britain and Northern Ireland, Mr VAJDA, it should expire on 6 October 2024 or on the date of withdrawal of the United Kingdom from the European Union, whichever date comes first. Moreover, the term of office of the Advocate-General should expire on 6 October 2024. (4) In addition, under Articles 5 and 7 of Protocol No 3 on the Statute of the Court of Justice of the European Union, and following the resignation of Mr Allan ROSAS as of 7 October 2019, a Judge should be appointed to the Court of Justice for the remainder of the term of office of Mr ROSAS, which runs until 6 October 2021. (5) Mr Niilo JÃ Ã SKINEN has been nominated for the vacant post. (6) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of these candidates to perform the duties of Judges or Advocates-General of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 1. Mr Christopher VAJDA is hereby appointed Judge to the Court of Justice for the period from the date of entry into force of this Decision until 6 October 2024 or until the date of withdrawal of the United Kingdom from the European Union, whichever date comes first. 2. Mr Priit PIKAMÃ E is hereby appointed Advocate-General to the Court of Justice for the period from the date of entry into force of this Decision to 6 October 2024. 3. Mr Niilo JÃ Ã SKINEN is hereby appointed Judge to the Court of Justice for the period from 7 October 2019 to 6 October 2021. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 February 2019. The President L. ODOBESCU